DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/20 and 3/05/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10 and 16-17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Diegel et al. (WO 2017097284 which is an equivalent of US 20180356252, hereinafter Diegel).


Regarding to claim 1, Diegel discloses a multi-turn magnetic sensor (abstract and fig. 1-9), comprising: 
a nanowire forming a plurality of loops (fig. 5-9 shows nanowire to form a plurality of loops) ; 
a plurality of domain orientation sensors (TMR  layer stacks) configured to detect locations of a pair of domain walls within the nanowire (paragraph 005 and fig. 5-9 shows a plurality of domain orientation sensors where the loops provided with GMR or TMR; paragraph 0025 discloses the movement of the DW arrangement thus shifts by the angular separation of 180.degree. in the sensor element, and in the spiral comprising a DWG, additionally the number of the domain walls in the spiral changes by one DW. This movement is verified via the electrical read-out of the Wheatstone bridges or half bridges); and
an initialization circuit (conductor 25 25 having a constriction 26 for initializing the sensor element) configured to inject the pair of domain walls into the nanowire (see fig. 5-7 shows 25 placed over the domain wall), wherein the nanowire forms a closed-loop via a bridge crossing connecting two of the loops (see fig. 5-7 shows the inner loop and outer loop connected by quarter circles or quarter circle-like polygonal lines 302). 

Regarding to claim 2, Diegel discloses the sensor of claim 1 wherein the bridge allows the pair of domain walls to propagate around the entirety of the nanowire without annihilating the pair of domain walls (fig. 7 shows bridge 111 for 33, 34). 


Regarding to claim 6, Diegel discloses the sensor of claim 1 wherein the initialization circuit comprises a plurality of metal traces and wherein the initialization circuit is configured to: measure an orientation of an external magnetic field, calculate currents for horizontal and vertical legs of the loops, and apply currents to the plurality of metal traces based on the calculated currents (the sensor of Diegel included an initiation circuit therefore it would has necessitated to perform the same function as claimed). 

Regarding to claim 7, Diegel discloses the sensor of claim 6 wherein the initialization circuit is further configured to: measure a state of the sensor, determine whether the sensor is in a predetermined state, and increase the currents in response the sensor not being in the predetermined state (a broadest reasonable interpretation, the sensor of Diegel included a GMR or TMR which is capable of measure a state of the sensor, determine whether the sensor is in a predetermined state, and increase the currents in response the sensor not being in the predetermined state since there is no specific circuit to in the specification or drawing that teaches the above limitations). 

Regarding to claim 8, Diegel discloses the sensor of claim 1 wherein the bridge crossing forms the nanowire into a continuous closed-loop without any intersections (fig. 7 of Diegel shows bridges to form a continuous closed-loop without any intersections). 

Regarding to claim 9, Diegel discloses the sensor of claim 1 further comprising: a plurality of tunnel-magnetoresistance (TMR) sensors configured to measure a state of the sensor (Diegel discloses TMR sensing elements). 

Regarding to claim 10, Mattheis in view of Diegel discloses the sensor of claim 9 wherein each of the loops of the nanowire comprises a plurality of nanowire stripes running in parallel, wherein each TMR sensor comprises a plurality of pairs of TMR junctions, each of the pairs of TMR junctions formed on a corresponding one of the nanowire stripes (fig. 5-7 of Diegel). 

Regarding to claim 16, Diegel discloses a magnetic multi-turn angle sensor system, comprising: 
a printed circuit board (PCB) (it would has necessitated that there is a printed circuit board for the electrical components); 
a multi-turn (MT) (fig. 1[2] as shown in fig. 5-9 as a multi-turn sensor) sensor disposed on the PCB; 
an angle sensor disposed on the PCB (fig. 1[3] as angle sensor) ; and 
a processing circuit disposed (fig. 1[11]) on the PCB, the processing circuit is configured to receive output signals from the MT sensor and the angle sensor and process the received signals to provide a rotational angle position (paragraph 0085), wherein the MT sensor comprises: 
a nanowire forming a plurality of loops, a plurality of domain orientation sensors (TMR stacks) configured to detect locations of a pair of domain walls within the nanowire (fig. 5 shows a MT sensor 2 with domain walls; paragraph 005 and fig. 5-9 shows a plurality of domain orientation sensors where the loops provided with GMR or TMR; paragraph 0024-25 discloses the movement of the DW arrangement thus shifts by the angular separation of 180.degree. in the sensor element, and in the spiral comprising a DWG, additionally the number of the domain walls in the spiral changes by one DW. This movement is verified via the electrical read-out of the Wheatstone bridges or half bridges), and an initialization circuit (fig. 5[25]) configured to inject the pair of domain walls into the nanowire, wherein the nanowire forms a closed-loop via a bridge crossing connecting two of the loops (see fig. 5-7 shows 25 placed over the domain wall). 

Regarding to claim 17, Diegel discloses the system of claim 16 wherein the bridge allows the pair of domain walls to propagate around the entirety of the nanowire without annihilating the pair of domain walls (fig. 7 shows bridge 111 for 33, 34). 





Allowable Subject Matter
Claim 3-5 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding to claims 3 and 17, the prior arts of record, alone or in combination, do not fairly teach or suggest discloses “wherein the initialization circuit comprises a first set of metal traces that cross each loop of the plurality of loops at a first crossing and a second crossing, a first spacing between the metal traces at the first crossing being different that a second spacing between the metal traces at the second crossing” including all of the limitations of the base claim and any intervening claims. 

Claims 4-5 and 18-19 are objected for dependent upon claims 3 and 17 respectively.

Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 11, the prior arts of record, alone or in combination, do not fairly teach or suggest discloses “measuring an external magnetic field; 
determining a magnitude of one or more reset currents based on the measured external magnetic field; and 
applying the one or more reset currents to inject a pair of domain walls into the closed loop magnetic sensor” as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SON T LE/Primary Examiner, Art Unit 2863